DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/555,628, filed on 05 September 2017.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical fiber being deployed in a U shape (as found in claims 5 and 6) and the optical U-shape being deployed in an oil well (as found in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sensing apparatus” in claims 1, 10, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected as being indefinite as claim 1 recites the sensing apparatus determines “any one or more of acoustic, vibration, or temperature parameter that perturbs the path length”. However, claim 1 also clearly indicates the system being “an optical fiber distributed acoustic sensor system arranged to sense acoustic signals incident upon the optical fiber”. So, if the system is to determine “acoustic signals”, how then does it also determine “vibration or temperature” perturbations along the same pathway while the acoustic signals are being monitored? Or is the system just using a “distributed acoustic sensor system” already in place and NOT measuring the acoustic signals but instead determining the parameter recited? As written the claims are indefinite and unclear as to what is actually being measured - acoustic signals or vibration/temperature parameter? Or is Applicant claiming that acoustic signals are ALWAYS determined and the other recited parameters only occasionally being determined? Claims 2-8 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claims 19-20 are rejected as being indefinite as claim 19 recites the method determining “any one or more of acoustic, vibration, or temperature parameter that perturbs the path length”. However, claim 19 also clearly indicates the system being “an optical fiber distributed acoustic sensor system arranged to sense acoustic signals incident upon the optical fiber”. So, if the system is to determine “acoustic signals”, how then does it also determine “vibration or temperature” perturbations along the same pathway while the acoustic signals are being monitored? Or is the system just using a “distributed acoustic sensor system” already in place and NOT measuring the acoustic signals but instead determining the parameter recited? As written the claims are indefinite and unclear as to what is actually being measured - acoustic signals or vibration/temperature parameter? Or is Applicant claiming that acoustic signals are ALWAYS determined and the other recited parameters only occasionally being determined? Claim 20 is rejected as it fails to correct the problems of claim 19 from which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Applicant cited OMICHI et al. (US 2013/0333476 A1) (hereafter OMICHI).
With regards to claim 1, OMICHI discloses an optical fiber distributed sensor system (Figure 1, paragraph [0005]), comprising: an optical source (light 11) arranged in use to produce optical signal pulses (paragraph [0049]); an optical fiber (12) deployable in use in an environment to be sensed (paragraph [0005]) and arranged in use to receive the optical signal pulses (paragraph [0013]); and sensing apparatus (optical receiver unit 15) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber and to determine any one or more of an acoustic, vibration, or temperature parameter that perturbs the path length of the optical fiber in dependence on the reflected light (paragraphs [0005], [0013] and [0045]); the system being characterized in that the optical fiber (12) comprises at least one first sensing region having a plurality of reflector portions distributed along its length (Figures 1, 12, 13, 14, and 15); and at least one pulse transmission portion being a section of optical fiber in which no reflector portions are provided (12a, paragraph [0064], the “length from the first end 12a to an FBG closest to the first end 12a and the length from the second end 12b to an FBG closest to the second end 12b, they are not necessarily the length which can be neglected, and may be a significant length with respect to the total length of the fiber), the at least one pulse transmission portion being located between the optical source and the at least one first sensing region (region closest to first end 12a), and configured in use to transport the optical signal pulses from the optical source to the at least one first sensing region having the reflector portions (Figures 1, 12, 13, 14, and 15), wherein the at least one pulse transmission portion has a length greater than a distance between the reflector portions of the at least one first sensing region (inherent as paragraphs [0070] - [0071] teaches distance between reflector portions being preferably 1-10 m in a fiber of 1-10 km length), and the system is an optical fiber distributed acoustic sensor system arranged to sense acoustic signals incident upon the optical fiber (paragraphs [0005], [0013], and [0045]).
	With regards to claim 2, OMICHI discloses the system according to claim 1 and further discloses the sensing apparatus determining the any one or more of an acoustic, vibration, or temperature parameter (paragraphs [0005] and [0013]) that perturbs the path length of the optical fiber in dependence on the reflected light from the reflector portions for the at least one first sensing region (paragraphs [0013] and [0045]), and determines the any one or more of an acoustic, vibration, or temperature parameter that perturbs the path length of the optical fiber in dependence on backscatter from the at least one pulse transmission portion (paragraphs [0050] - [0052]).
	With regards to claim 3, OMICHI discloses the system according to claim 1 and further discloses a plurality of separate first sensing regions (Figures 1, 13, 14, and 15) being provided each having reflectors reflector portions formed therein (Figures 1, 13, 14, and 15), connected in series by transmission portions of fiber where no reflector portions are formed (inherent in FBGs disclosed in Figures 1, 13, 14, and 15, especially the system disclosed in Figure 15).
	With regards to claim 19, OMICHI discloses a method of operating an optical fiber distributed sensor system (paragraphs [0050]-[0052], comprising: using an optical source (light 11) arranged in use to produce optical signal pulses (paragraph [0049]; using an optical fiber (12) deployed in an environment to be sensed to receive the optical signal pulses (paragraphs [0005]); and using a sensing apparatus (optical receive unit 15) to detect light from the optical signal pulses reflected back along the optical fiber (paragraphs [0005], [0013], and [0045]) and to determine any one or more of an acoustic, vibration, or temperature parameter that perturbs the path length of the optical fiber in dependence on the reflected light (paragraphs [0005], [0013], and [0045]); the method being characterized in that the optical fiber (12) comprises at least one first sensing region having a plurality of reflector portions distributed along its length (Figures 1, 12, 13, 14, and 15) and at least one pulse transmission portion being a section of optical fiber in which no reflector portions are provided (12a, paragraph [0064]), the pulse transmission portion being located between the optical source and the at least one first sensing region (region closest to first end 12a), and configured to transport the optical signal pulses from the optical source to the at least one first sensing region having the reflector portions (Figures 1, 12, 13, 14, and 15), wherein the at least one pulse transmission portion has a length greater than a distance between the reflector portions of the at least one first sensing region (inherent as paragraphs [0070]-[0071] teaches distance between reflector portions being preferably 1-10m in a fiber of 1-10km length), and the system is an optical fiber distributed acoustic sensor system arranged to sense acoustic signals incident upon the optical fiber (paragraphs [0005], [0013] and [0045]).
	With regards to claim 20, OMICHI discloses the method according to claim 19, and further discloses using the sensing apparatus to determine the any one or more of an acoustic, vibration, or temperature signal (paragraphs [0005] and [0013]) that perturbs the path length of the optical fiber in dependence on the reflected light from the reflector portions for the at least one first sensing region (paragraphs [0013] and [0045]) and determines the any one or more of an acoustic, vibration, or temperature parameter that perturbs the path length of the optical fiber in dependence on backscatter from the at least one pulse transmission portion (paragraphs [0050] - [0052]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kersey (US 5,757,487) in view of Applicant cited OMICHI.
With regards to claim 1, Kersey discloses an optical fiber distributed sensor system (Figures), comprising: an optical source (15, 16, …, N) arranged in use to produce optical signal pulses (column 3 lines 15-33); an optical fiber (23) deployable in use in an environment to be sensed and arranged in use to receive the optical signal pulses (Figures, column 3 lines 14-15); and sensing apparatus (41, 43, … ) arranged in use to detect light from the optical signal pulses reflected back along the optical fiber (Figures, column 3 lines 15-33) and to determine any one or more of an acoustic, vibration, or temperature parameter (column 3 lines 14-15, strain measured, column 2 lines 50-54, strain, pressure or temperature measured) that perturbs the path length of the optical fiber in dependence on the reflected light (column 3 lines 15-33); the system being characterized in that the optical fiber comprises at least one first sensing region (Figures) having a plurality of reflector portions (gratings 13) distributed along its length (Figure 1) and at least one pulse transmission portion (beginning of fiber 23) being a section of optical fiber in which no reflector portions are provided (Figures), the at least one pulse transmission portion being located between the optical source (14, 15, 16, …. N) and the sensing region (gratings 13) and configured in use to transport the optical signal pulses from the optical source to the at least one first sensing region having the reflection portions (Figures). 
Kersey discloses the claimed invention with the exception of specifically indicating the at least one pulse transmission portion having a length greater than a distance between the reflector portions of the at least one first sensing region, and the system specifically being an optical fiber distributed acoustic sensor system arranged to sense acoustic signals incident upon the optical fiber.
OMICHI teaches an optical fiber distributed acoustic sensor system (paragraphs [0005], [0013], and [0045]) arranged to sense acoustic signals incident upon the optical fiber (paragraphs [0005], [0013] and [0045]) wherein the at least one pulse transmission portion has a length greater than a distance between the reflector portions of the at least one first sensing region (inherent, paragraph [0064]: the “length from the first end 12a to an FBG closest to the first end 12a and the length from the second end 12b to an FBG closest to the second end 12b, they are not necessarily the length which can be neglected, and may be a significant length with respect to the total length of the fiber and paragraphs [0070] - [0071]: distance between reflector portions being preferably 1-10 m in a fiber of 1-10 km length).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing  to modify Kersey to utilize the disclosed distributed optical fiber sensing system of OMICHI to sense acoustic signals incident upon the optical fiber as it is well known in the art that the acoustic signals produce strain within the fiber which is measured by the system of Kersey. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kersey to utilize a length of the at least one transmission portion being greater than a distance between the reflector portions as OMICHI teaches a significant length for the transmission portion in order to place the testing system in an oil or gas extraction environment ( paragraph [0005]).
With regards to claim 2, Kersey discloses the sensing apparatus determining the any one or more of an acoustic, vibration, or temperature parameter that perturbs the path length of the optical fiber in dependence on the reflected light from the reflector portions for the at least one first sensing region (column 5 line 48 to column 6 line 54), and determines the any one or more of an acoustic, vibration, or temperature parameter that perturbs the path length of the optical fiber in dependence on backscatter from the at least one pulse transmission portion (uses both reflection and backscatter, column 5 line 48 to column 6 line 54).
With regards to claim 3, it is inherent in Kersey that the plurality of separate first sensing regions (reflectors) are provided each having reflector portions formed therein (Figures), connected in series by transmission portions of fiber where no reflector portions are formed (Figures 1-3).
With regards to claim 4, Kersey discloses the plurality of separate first sensing regions (reflector sections) have respective sets of reflector portions that are arranged to reflect different wavelengths of light (column 2 lines 55-64 and column 3 lines 7-55), wherein the optical fiber distributed sensor system is able to provide spatial selectivity in terms of which reflector portions at which spatial location it wants to receive reflection from (column 2 lines 55-64, column 3 lines 7-15) by varying the wavelength of the transmitted pulses to match the reflector wavelengths of the set of reflector portions that are selected (Figures, column 2 lines 55-64, column 3 lines 7-15, see specifically the plurality of sources with different wavelengths).
With regards to claim 5, Kersey  discloses the optical fiber being deployed in a U shape (Figure 1, multiple U shapes used in series) having an outward leg of optical fiber and a return leg of optical fiber, where the reflector portions in the at least one first sensing region are positioned at the far end of the outward leg of the optical fiber and continue to the top of the return leg of optical fiber (Figures, multiple U shapes in series).
With regards to claim 6, Kersey in view of OMICHI discloses the system according to claim 5. 
Kersey discloses the claimed invention with the exception of the optical fiber U- shape is deployed into an oil well, wherein the first reflector portion encountered in the at least one first sensing region is at the bottom of the well.
OMICHI discloses in paragraph [0005] using the distributed acoustic sensor system in order to search and extract resources such as oil or gas (natural gas or shale gas) which would inherently include placing the optical fiber of the sensor into an oil well in order to monitor the extraction of the oil.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kersey to operate in an oil well, with the optical fiber U-shape deployed into the oil well such that the first reflector portion encountered is at the bottom of the well as OMICHI teaches utilizing the distributed optical sensor in an oil environment in order to search and extract oil or gas and one of ordinary skill in the art would recognize that in order to monitor the “extraction” of the oil/gas, the reflector portions would need to be near the extraction point which would include the bottom of the well. Therefore, one of ordinary skill in the art would select the placement of the reflector portions to provide the best test results to monitor the oil/gas well accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,883,861 in view of Applicant cited Tardy. 
Claim 13 differs from claim 1 of US Patent No. 10,883,861 in that claim 13 requires a product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less. 
Tardy teaches that it is known in an optical fiber distributed sensor to require the product of the number of reflector portions and the average reflectivity of the reflector portions being 0.1 or less at column 5 lines 9-30.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify US Patent No. 10,883,861 in view of the teachings of Tardy to include the product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less as one of ordinary skill in the art knows this product will increase the accuracy of the measured variable.
Claim 14 differs from claim 1 of US Patent No. 10,883,861 in that claim 14 does not require the gauge length to be dependent upon the spacings between the reflector portions and/or the timing characteristics of the optical signal pulses and does require a product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less. 
The removal of an element and its function, i.e. the dependency of the gauge length, is a common-sense variation and is not a patentable difference. Please see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007) for the use of common sense in furthering the arts. Please see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. Of App. 1969) for the elimination of an element its function.
As for the product recited, Tardy teaches that it is known in an optical fiber distributed sensor to require the product of the number of reflector portions and the average reflectivity of the reflector portions being 0.1 or less at column 5 lines 9-30.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify US Patent No. 10,883,861 in view of the teachings of Tardy to include the product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less as one of ordinary skill in the art knows this product will increase the accuracy of the measured variable.

Allowable Subject Matter
Claims 10-12 and 15-18 are allowed.

Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 7, the prior art of record fails to teach and/or suggest an optical fiber distributed system comprising, in combination with the other recited elements, the reflectivity of the reflector portions being: i) inversely dependent on the number of reflector portions in the at least one first sensing region; and ii) dependent on a selected amount of crosstalk between the reflector portions in the at least one first sensing region.
With regards to claim 10, the prior art of record fails to teach and/or suggest an optical fiber distributed sensor system, comprising, in combination with the other recited elements, the system being characterized in that the optical fiber comprises a plurality of reflector portions distributed along its length in at least a first sensing region thereof, the reflectivity of the reflector portions being: i) inversely dependent on the number of reflector portions in the at least first sensing region; and ii) dependent on a selected amount of crosstalk between the reflector portions in the at least first sensing region; wherein a product of the number of reflector portions and the average reflectivity of the reflector portions is 0.1 or less.

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not fully persuasive. Please see the Remarks filed 17 June 2022 for the full text of the arguments presented. Responses to the individual arguments are found below.

With regards to the objection to the Drawings, Applicant argues that “a POSA would understand how these claim limitations are illustrated based on the figures in view of the specification.” And that “This is all that is required under the law”. The Examiner disagrees. 37 C.F.R. 1.83(a) is very specific and states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” (Emphasis added by Examiner). Applicant is reciting a VERY specific structure (U shaped) in a VERY specific environment (in an oil well). A GENERALIZED drawing does NOT meet the requirements of 37 CFR 1.83(a) which clearly indicates that if something is recited in the claims it MUST BE shown in the drawings. Nothing in the drawings provided even SUGGESTS the claimed U shape and there is NO disclosure of ANY environment in the drawings such that one of ordinary skill in the art can determine by looking at the drawings where the system is to be operated. Therefore, the objections to the drawings are hereby maintained and made final.

With regards to the claim interpretation, Applicant argues the phrase “sensing apparatus” does denote sufficient structure to negate the invocation of 35 U.S.C. §112(f). The Examiner disagrees. The phrase “apparatus” is another well known way of indicating a “means” to perform a function, as indicated by the phraseology of the claim which states the “sensing apparatus” is to “detect light” without defining ANY specific elements which can detect light. Therefore, the “apparatus” is merely defining any and all ways of detecting light. Therefore, the phrase invokes 35 U.S.C. §112(f) to prevent Applicant from utilizing light detectors which are not fully disclosed or which are developed AFTER the present invention is patented, should such an event occur. 

Applicant did not provide arguments with respect to the objections to claims 14-16 for not being in proper dependent form and for the typographical error found in claim 6. Applicant merely respectfully traversed the rejections with no arguments provided to explain the traversal. However, these objections have been withdrawn in view of the amendments made to the claims which corrected these issues.

Applicant did not provide arguments with respect to the rejections of claims 1-20 under 35 U.S.C. §112(a) and §112(b). Applicant merely recited the rejections and respectfully traversed the rejections with no arguments to explain the traversal provided. However, as the claims have been amended in the Response filed 17 June 2022, these rejections have been reconsidered and are withdrawn in view of the amendments provided to the recited claims.

With regards to the rejections of the claims 1-3, 7-8, 10-12, and 15-20 under 35 U.S.C. §102 as being anticipated by Tardy (US 5,684,297), Applicant relies upon an excerpt from a textbook as an exhibit to illustrate the distinction between point sensors and distributed sensors. Unfortunately, as the copy provided to the Office of this excerpt is not readable and does not conform to the requirements of 37 C.F.R. 1.52(a)(1)(iv) (Plainly and legibly written either by a typewriter or machine printer in permanent dark ink or its equivalent) or to the requirements of 37 C.F.R. 1.52(a)(1)(v) (Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital and optical character recognition.) the exhibit CANNOT be relied upon as proof of anything.

With regards to the rejections of the claims 1-3, 7-8, 10-12, and 15-20 under 35 U.S.C. §102 as being anticipated by Tardy (US Patent No. 5,684,297), the rejections of claims 1-5, 7, and 19-20 under 35 U.S.C. §102 as being anticipated by Kersey (US Patent No. 5,757,487), and the rejections of claims 5-6 and 9 under 35 U.S.C. §103 as being unpatentable over Tardy, Applicant only argues specific features of Tardy. These arguments are persuasive in view of the amendments made to the independent claims 1 and 19. The arguments are fully persuasive with regards to claim 10 in that Tardy does not discuss the reflectivity of the reflector portions being dependent on a selected amount of crosstalk of reflector portions in the at least first sensing region. Therefore, the rejections with regards to the sole use of Tardy to reject the claims under 35 U.S.C. §102 and 35 U.S.C. §103 have been withdrawn. 

However, Applicant fails to provide ANY arguments with respect to the rejection of the claims under 35 U.S.C. §102 as being anticipated by Kersey. After reconsideration of the claims in view of amendments provided with the Response of 17 June 2022, the rejection of the claims under 35 U.S.C. §102 as being anticipated by Kersey has been withdrawn. However, a new rejection is presented for the claims under 35 U.S.C. §103 as being unpatentable over Kersey in view of Applicant cited OMICHI (US PG PUB No. 2013/033476 A1). 

With regards to the rejections of claims 13 and 14 under the judicially created doctrine of obvious-type double patenting, Applicant provided no arguments. Applicant merely respectfully traversed the rejections, acknowledged the double patenting rejection, and deferred filing a Terminal Disclaimer until allowance of a pending claim. Applicant is reminded that neither of these claims will be allowed as long as the double patenting rejection is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855